     2:16-cr-00780-MBS          Date Filed 02/08/21     Entry Number 935        Page 1 of 17




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Anthony Higson,                     )
                                    ) Cr. No. 2:16-780
                     Movant,        )
                                    )
       vs.                          )
                                    )      ORDER AND OPINION
United States of America,           )
                                    )
                     Respondent.    )
____________________________________)

       Movant Anthony Higson is an inmate of the Federal Bureau of Prisons who currently is

housed at FCC Coleman-Low in Coleman, Florida. Movant, proceeding pro se, brings this action

pursuant to 28 U.S.C. § 2255.

                            FACTS AND PROCEDURAL HISTORY

       According to the presentence report (PSR), a confidential informant advised the Drug

Enforcement Administration (DEA) in May 2016 that Kevin Gross supplied multi-kilogram

quantities of high quality methamphetamine in Berkeley, Dorchester, and Charleston Counties, South

Carolina. Other sources were interviewed regarding their transactions with Gross and his sources

of supply. It was determined that sources of supply included Movant; Alan Harrison Post, Jr.; Carlos

Ruiz Ordonez; Christina Cricks Dearing; Jason Robert Howell; and Richard Droze. Sean McInnis

Powell, Cameron Burns, Nicholas Bumpus, and Randy Villareal were identified as couriers. Gross’s

girlfriend, Christine Thornley, was involved in methamphetamine trafficking. Earl Boger was

identified as a customer of Gross and closely associated with Droze. Jessica Prince Villar was

identified as Movant’s bookkeeper.

       On September 15, 2016, while DEA was pursuing its investigation, the Summerville, South

Carolina, police department responded to information that drug paraphernalia was found in a motel
     2:16-cr-00780-MBS        Date Filed 02/08/21       Entry Number 935        Page 2 of 17




room rented in Movant’s name. It further was reported that there appeared to be a connection

between the individuals in Movant’s motel room and another room in the motel. The police knocked

on the door of the other room. The door was opened by Gross, who consented to a search of the

room. The police located a container of methamphetamine and a cell phone showing text messages

telling customers to come to Gross’s room to purchase the product. Villar entered the room while

the police were present and subsequently was detained and interviewed. She stated that she had been

hired by Movant at $500.00 per week to act as bookkeeper for his drug operation. Villar stated she

was with Movant when he delivered 10 ounces of methamphetamine to Gross and that Gross owed

Movant money.

       Prior to her entering the motel, Villar had been observed exiting a vehicle driven by another

individual. Police officers followed the vehicle as it left the motel parking lot, and subsequently

conducted a traffic stop. Movant was the sole occupant of the vehicle. A search of the vehicle

turned up drugs, cash, a drug ledger, and a notebook reflecting sums owed by Gross to Movant.

Movant was arrested and charged on the state level with possession with intent to distribute crystal

methamphetamine and felon in possession of a firearm. Later the tow truck driver who removed the

vehicle Movant had been driving reported he had found a Smith & Wesson .40 caliber handgun in

a backpack in the trunk of the vehicle. According to a cooperating witness, Movant and Villar had

been preparing to travel to Atlanta, Georgia, to pick up two kilograms of methamphetamine from

one of Movant’s sources of supply.

       Movant was arrested at his residence by federal authorities on October 25, 2016. Law

enforcement seized a sawed-off shotgun and three cell phones. Movant provided information

respecting his drug activities to law enforcement, including admitting he and Gross had made two


                                                 2
       2:16-cr-00780-MBS        Date Filed 02/08/21    Entry Number 935       Page 3 of 17




prior trips to Atlanta to pick up a kilogram of methamphetamine each trip. Movant further admitted

that he began purchasing kilograms of methamphetamine from Ordonez and selling them to Gross.

Movant further cooperated with the authorities by facilitating the sale of methamphetamine with

another individual.

          On October 12, 2016, an indictment was issued that charged Gross, Powell, Burns, Post,

Movant, and Villar with conspiracy to possess with intent to distribute and to distribute 50 grams

or more of methamphetamine and 500 grams or more of a mixture and substance containing a

detectable amount of methamphetamine, in violation of 21 U.S.C. § 841(a)(1), 841(b)(1)(A), and

846 (Count 1). The indictment also charged Powell and Burns with intent to distribute 50 grams or

more of methamphetamine and 500 grams or more of a mixture and substance containing a detectible

amount of methamphetamine (Count 2); Gross with possession with intent to distribute 5 grams or

more of methamphetamine and 50 grams or more of a mixture and substance containing a detectible

amount of methamphetamine (Count 3); and Gross with being a felon in possession of a firearm and

ammunition (Count 4). Movant was arrested on October 25, 2016. Movant waived a detention

hearing on October 26, 2016 before the Magistrate Judge. Movant moved for bond on November

8, 2016. On November 9, 2016, a superseding indictment was issued that added Ordonez to the

conspiracy count. On November 14, 2016, the Magistrate Judge granted Movant’s motion for bond

and set a $50,000.00 secured bond. On November 28, 2016, the Magistrate Judge approved a

$10,000.00 secured bond and issued an order setting conditions of release. On February 14, 2017,

a second superseding indictment was issued that added Dearing, Howell, Thornley, McQueary,

Bumpus, Droze, and Boger as defendants to the conspiracy count.1


1
    Randy Villareal has not been indicted.

                                                3
     2:16-cr-00780-MBS         Date Filed 02/08/21     Entry Number 935           Page 4 of 17




       On September 26, 2017, Movant pleaded guilty pursuant to a plea agreement to Count 1 of

the second superseding indictment. The plea agreement provided a cooperation provision wherein

the government agreed that, if Movant cooperated under the plea agreement and the cooperation was

deemed to be substantial, the government would move for a reduction of sentence pursuant to

U.S.S.G. § 5K1.1, 18 U.S.C. § 3553(e), or Fed. R. Crim. P. 35(b).

       On October 19, 2017, the United States Probation Office (USPO) filed a petition to revoke

bond because Movant had tested positive for use of amphetamine and methamphetamine on April

15, 2017 and October 11, 2017; and for use of methamphetamine on June 9, 2017. Movant was

arrested on October 26, 2017. Movant’s bond was revoked and Movant was ordered detained

pending final disposition of the case.

       A presentence investigation report (PSR) was prepared that attributed to Movant six

kilograms of methamphetamine, for a base offense level of 34. Movant received a two-level increase

for possessing a dangerous weapon, see U.S.S.G. § 2D1.1(b)(1), based on the handgun found in the

trunk of the towed car. Movant also received a three-level increase for being a manager or

supervisor of a criminal activity involving five or more participants, see U.S.S.G. 3B1.1(b), based

on his employment of Villar as a bookkeeper. Movant’s adjusted offense level became 39. Because

Movant had continued his drug activities while out on bond, he was denied a reduction for

acceptance of responsibility. See U.S.S.G. § 3E1.1. Movant’s criminal history category was I,

which yielded a guidelines sentence of 262 to 327 months imprisonment. Movant’s statutory

sentence was ten years to life pursuant to 21 U.S.C. § 841(a)(1) and (b)(1)(A).

       Movant submitted the following objections to the PSR:

       1.      The defendant objects to Paragraphs 19 and 42, as to the designation of the


                                                4
     2:16-cr-00780-MBS         Date Filed 02/08/21       Entry Number 935         Page 5 of 17




               defendant being a manager or a supervisor and the application of an
               Aggravating Role, pursuant to USSG §3B1.1(b). Without denying guilt in
               the underlying offense, the defendant does not believe he would be classified
               as a manager.

       2.      The defendant objects to Paragraph 40 as it relates to the firearm
               enhancement pursuant to USSG §2D1.1(b)(1). The defendant asserts that the
               firearm was not in connection with the drug trafficking as it was in a
               backpack in the trunk of the vehicle.

       3.      The defendant objects to Paragraphs 21 and 46 contending he has
               demonstrated acceptance of responsibility and should be afforded the 3-level
               reduction, pursuant to USSG §3E1.1.

ECF No. 731-1.

       Movant appeared before the court for sentencing on May 31, 2018. Movant denied hiring

Villar and stated he had only seen her once in his life. Movant denied the existence of a drug ledger.

He also stated that the car that had been impounded after his arrest had been rented by Villar and the

weapon found in the trunk belonged to her. Thus, Movant contended he should not receive an

enhancement for being a manager or supervisor. Transcript of Sentencing Hearing, ECF No. 830,

5-6. Movant further contested not being granted a reduction for acceptance of responsibility. Id. at

6.

       The government noted that Movant had not previously denied the fact that he employed

Villar as a bookkeeper, and the government was not prepared to call Villar as a witness at that time.

The government further asserted that Movant was not being truthful regarding Villar, such that it

would not be making a motion for a downward departure on Movant’s behalf since he was taking

this position. Id. at 7. Movant informed the court he was not trying to plead his innocence, but

could not verify the accuracy of the facts set out in the PSR because he only had met Villar a few

times, and had never paid her any money. Id. at 11. Movant then withdrew his objection to losing


                                                  5
     2:16-cr-00780-MBS         Date Filed 02/08/21      Entry Number 935         Page 6 of 17




the acceptance of responsibility reduction. The court overruled the remaining objections. Id. at 12.

However, the court continued the sentencing proceeding to allow counsel and Movant additional

time to conference so that Movant had a clear understanding of what had transpired and what was

contained in the PSR.

       Movant again appeared for his sentencing proceeding on June 7, 2018. Movant stated that

he withdrew his objection regarding his supervisor or manager status as well as his objection to the

loss of acceptance of responsibility points. The court reiterated that it had overruled the objection

regarding the firearm. The government then informed the court the reasons it had been considering

the downward departure based on Movant’s cooperation, and stated that it considered a variance by

the court to be acceptable. After hearing from Movant, the court varied two levels and sentenced

Movant to incarceration for a period of 210 months, to be followed by a term of supervised release

for five years. ECF No. 798. Judgment was entered on June 8, 2018.

       Movant filed a notice of appeal on June 18, 2018. The Court of Appeals for the Fourth

Circuit dismissed the appeal on May 23, 2019, on the grounds that Movant had waived his right to

appeal in the plea agreement. In the meantime, Movant filed the within § 2255 motion on April 15,

2019. Movant raises the following issues:

       GROUND ONE: Ineffective assistance of counsel for failing to investigate the case
       before advising Movant to accept the plea offer.

       GROUND TWO: Counsel was ineffective when advising Higson of his available
       plea options.

       GROUND THREE: Counsel was ineffective for failing to suppress evidence.

       GROUND FOUR: Counsel was ineffective for failing to make objections to
       Higson’s [Presentence Investigation Report (PSR)].



                                                 6
     2:16-cr-00780-MBS          Date Filed 02/08/21       Entry Number 935         Page 7 of 17




        GROUND FIVE: Prosecutorial misconduct in violation of Higson’s Sixth
        Amendment Rights.

        GROUND SIX: Conviction obtained by plea of guilty, which was unlawfully
        induced or not made voluntarily or with understanding of the nature of the charges
        and the consequences of the plea.

See generally ECF No. 879.

        The government filed a motion to dismiss or, in the alternative, to grant summary judgment

on March 31, 2020. By order filed March 31, 2020, pursuant to Roseboro v. Garrison, 528 F.2d 309

(4th Cir. 1975), Movant was advised of the summary judgment procedures and the possible

consequences if he failed to respond adequately. Movant filed a response in opposition to the

government’s motion on April 20, 2020.

                                            DISCUSSION

        To prove ineffective assistance of counsel, Movant must show that counsel’s performance

was deficient. See Strickland v. Washington, 466 U.S. 668, 687 (1984). An attorney’s performance

is deficient when it is not reasonable under prevailing professional norms. Id. at 688. Movant also

must demonstrate that he was prejudiced by counsel’s allegedly deficient performance, in that

because of counsel’s unprofessional errors, the result of the proceeding would have been different.

See id. at 694. Strickland requires Movant to “identify the acts or omissions of counsel that are

alleged not to have been the result of reasonable professional judgment.” Id. at 690. The court then

must “determine whether, in light of all the circumstances, the identified acts or omissions were

outside the wide range of professionally competent assistance.” Id. Even if counsel’s performance

is outside the wide range of professional assistance, an error by counsel will not warrant setting aside

the conviction if the error had no effect on the judgment. Id. at 694.



                                                   7
     2:16-cr-00780-MBS        Date Filed 02/08/21       Entry Number 935        Page 8 of 17




        In the context of guilty pleas, the prejudice requirement focuses on whether counsel’s

deficient performance affected the outcome of the plea process. Hill v. Lockhart, 474 U.S. 52, 58

(1985). To satisfy the prejudice requirement, the defendant must show that there is a reasonable

probability that, but for counsel’s errors, he would not have pleaded guilty and would have insisted

on going to trial. Id.

A.      Ground One

        Movant contends that his plea was not knowing and voluntary because counsel did not

conduct an investigation into the material facts of the case. Movant states that counsel was

unfamiliar with the relevant facts and therefore unable to offer an informed professional assessment

of the case and possible defenses. Movant argues that, had he been advised that the evidence

stipulated to in the plea agreement was falsified,2 triggered a higher mandatory minimum sentence,

and would later be used to calculate his guidelines sentence, he would have rejected the plea

agreement as it was presented, and pursued other available legal options.

        To support an ineffective assistance claim based on the failure to investigate, Movant must

present specific information to show what favorable evidence the investigation would have

produced. See Beaver v. Thompson 93 F.3d 1186, 1195 (4th Cir. 1996). Movant has not met this

threshold to show deficient performance. Moreover, the evidence relied on was garnered from a

cooperating witness (two kilograms of methamphetamine), whom Movant does not challenge, and

from Movant’s own admissions (four kilograms of methamphetamine).               Even if counsel’s

performance was ineffective, Movant fails to show resulting prejudice. Movant’s Ground One is



2
 The plea agreement itself contains no stipulation of facts. The court presumes that Movant refers
to the summary presented to the court during the change of plea hearing.

                                                 8
     2:16-cr-00780-MBS        Date Filed 02/08/21       Entry Number 935        Page 9 of 17




without merit.

B.     Ground Two

       Movant contends counsel was ineffective in failing to advise Movant during plea

negotiations. According to Movant, counsel advised Movant that his two options were (1) to accept

the plea agreement as offered; or (2) proceed to trial, lose, and receive a greater sentence. Movant

states that counsel never informed him that he could test the government’s case through pretrial

motions, plead guilty without a plea agreement, or obtain a PSR prior to plea negotiations to

ascertain the guidelines sentence applicable to his case. Movant further states that he would have

reserved his right to appeal had he not relied on counsel’s advice. Movant’s averments at the change

of plea hearing do not support his arguments.

       Movant stated, under oath, that he was satisfied with the manner in which his lawyer had

advised and represented him; talked to his lawyer for as often and for as long as necessary; needed

no additional time to meet with his lawyer; and understood his conversations with his lawyer.

Transcript of the Plea Hearing, ECF No. 829, 11. Movant indicated he understood counsel could

only give an estimate of the guidelines range, and that the court could impose a sentence different

from any estimate counsel could have given him; and that the court would not be able to determine

the guidelines range until it received a PSR. Movant indicated he understood that his sentence could

be affected by relevant conduct. Id. at 11-12.

       Movant attested that he had reviewed the indictment with counsel and understood the charges

against him. Id. The court also recounted the indictment in open court and explained the elements

the government would need to prove beyond a reasonable doubt in order to prevail at trial, as well

as the possible penalties. Id. at 19-20. Movant indicated that he understood what the government


                                                 9
    2:16-cr-00780-MBS        Date Filed 02/08/21     Entry Number 935        Page 10 of 17




would have to prove and the possible penalties he faced. Id. at 20. The government placed the

details of the plea agreement on the record. Id. at 21-25. Movant attested that he understood the

terms of the plea agreement. Id. at 25. The court continued:3

       THE COURT: Do you understand you have the right to plead not guilty?

       DEFENDANT HIGSON: Yes, ma’am.

       THE COURT: Okay. And you understand that when you plead guilty, you admit to
       the truth of the charge that has been made against you?

       DEFENDANT HIGSON: Yes, ma’am.

       THE COURT: You might have a defense to the charge. I don't know whether you
       do or not, but do you understand that if you plead guilty, you waive or give up any
       defense to the charge?

       DEFENDANT HIGSON: Yes, ma’am.

       THE COURT: You may have given an incriminating statement in this case. If you
       plead guilty, do you understand that you waive or give up the right to contest or
       challenge whether the statement was made freely and voluntarily and in accordance
       with your constitutional rights?

       DEFENDANT HIGSON: Yes, ma’am.

       THE COURT: Other than this plea agreement, has anyone promised you anything or
       held out any hope of reward to get you to plead guilty?

       DEFENDANT HIGSON: No, ma’am.

       THE COURT: Has anyone threatened you or used force to get you to plead guilty?

       DEFENDANT HIGSON: No, ma’am.

       THE COURT: Has anyone used any pressure or intimidation to cause you to plead
       guilty?



3
 Movant entered his plea at the same time as a co-defendant. The court has edited out from its
discussion the statements made by the co-defendant during the plea colloquy.

                                               10
2:16-cr-00780-MBS        Date Filed 02/08/21        Entry Number 935          Page 11 of 17




  DEFENDANT HIGSON: No, ma’am.

  THE COURT: Do you feel that you’ve had enough time to make up your mind as to
  whether or not you want to plead guilty?

  DEFENDANT HIGSON: Yes, ma’am.

  THE COURT: Okay. And are you pleading guilty of your own free will [and accord]
  because you are guilty?

  DEFENDANT HIGSON: I am.

  The government summarized the facts of the case as follows:

  With regard to Mr. Higson, again he was a part of that same conspiracy and involved
  the same investigation. He, in fact, was intercepted on Mr. Gross’s phone on a
  number of pertinent calls, one of which he –

          ....

  And again, that was the Title III I mentioned that the DEA obtained through the
  course of the investigation. Mr. Higson was intercepted on a number of pertinent
  calls. In one of them, the two of them, Mr. Higson and Mr. Gross, discussed selling
  4 ounces of ice.

  In September of 2016, the agents were actually looking more at Gross than anything
  else, and Mr. Gross was arrested at the County Inns and Suite in Summerville –
  Suites in Summerville, South Carolina. They actually went there because there was
  a call from employees who had found drug paraphernalia in one of the rooms, which
  was Room 124. That room was rented by Mr. Higson’s – or in his name. And they
  also – the staff of that hotel also told the officers or agents that the people who rented
  Room 124 were connected to people in Room 209.

  The officers then went to Room 209. When they knocked on the door, Mr. Gross –
  who I mentioned before was the subject of the wiretap – answered the [door], and the
  officers smelled a strong chemical smell. He gave consent to search, and when they
  searched the place – which again, this is after Mr. Gross let them in – the officers
  found a Tupperware container that had 180 grams of ice. Mr. Gross allowed the
  officers to look[] in his cell phone, and the officers found text messages telling
  customers to come to that room, which was 209, to buy ice. When they were inside
  that room, a female co-defendant knocked and walked in the room. Then she walked
  out as soon as she saw the officers. She was detained. They saw which vehicle she
  had come out of before going to his room. They went to that vehicle and did a traffic


                                             11
2:16-cr-00780-MBS        Date Filed 02/08/21       Entry Number 935         Page 12 of 17




  stop on it. In it was Mr. Higson. He was the driver at that time and the sole occupant.
  When they searched the vehicle, they found 3.4 grams of ice and over $2,000 in cash.
  They also found a notebook which was a drug ledger, and it showed extensive drug
  dealing.

  They also got a call from a tow truck driver who said that he found a Smith &
  Wesson handgun in a backpack in the trunk of the vehicle after the vehicle was
  towed.

  Investigators also interviewed a cooperating individual who stated that they’d seen
  Mr. Higson deliver over 10 ounces of ice to Gross, and they said that Mr. Gross owed
  Mr. Higson $10,000 at one point, but was down to $6,200. This statement was
  corroborated in the ledger that was seized from Mr. Higson’s vehicle.

         ....

  THE COURT: And, Mr. Higson, do you agree with those facts?

  DEFENDANT HIGSON: That case was dismissed.

  THE COURT: Which case is that?

  DEFENDANT HIGSON: The one that they’re talking about where I was -- they said
  something about 3.4 grams of ice. It wasn’t mine, and it was found in the purse of a
  girl that had got out of the car. The case was dismissed.

  THE COURT: All right. So the 3.4 ounces, you’re claiming –

  DEFENDANT HIGSON: 3.4 grams.

  THE COURT: Grams, I’m sorry. I have “grams” here. Was found in the purse of
  another individual who claimed ownership.

  DEFENDANT HIGSON: The girl that got out of the car and went to the other guy’s
  room.

  THE COURT: Okay. So you dispute this amount?

  DEFENDANT HIGSON: The case was dismissed. It wasn’t – it wasn’t mine.

  THE COURT: All right. All right. But there’s no dispute that he possessed with
  intent to distribute 50 grams or more; is there? 50 grams or more of
  methamphetamine and 500 grams or more of a mixture can be attributed to Mr.


                                            12
     2:16-cr-00780-MBS        Date Filed 02/08/21        Entry Number 935        Page 13 of 17




       Higson; is that correct?

       MR. KITTRELL: 500 grams or more of a mixture, that’s correct.

       THE COURT: All right. Do you agree with that, Mr. Higson?

       DEFENDANT HIGSON: Yes, ma’am.

ECF No. 829, 27-34.

       A defendant’s solemn declarations in open court affirming a plea agreement carry a strong

presumption of verity because courts must be able to rely on the defendant’s statements made under

oath during a properly conducted Rule 11 plea colloquy. United States v. Lemaster, 403 F.3d 216,

221 (4th Cir. 2005) (citing cases). “Thus, in the absence of extraordinary circumstances, the truth of

sworn statements made during a Rule 11 colloquy is conclusively established, and a district court

should, without holding an evidentiary hearing, dismiss any § 2255 motion that necessarily relies on

allegations that contradict the sworn statements.” Id.

       Movant seeks to contradict the statement he made before the court at the plea colloquy. The

court finds that counsel’s performance fell within the wide range of professionally competent

assistance demanded by the Sixth Amendment. Movant’s Ground Two is without merit.

C.     Ground Three

       Movant contends counsel was ineffective for failing to suppress evidence. Specifically,

Movant asserts that Villar made false statements to law enforcement on September 15, 2016.

Movant states that he was exposed to a higher mandatory minimum sentence at a higher base offense

level because of counsel’s failure to suppress the results of Villar’s interview.4


4
 Movant’s statutory minimum sentence did not change because of Villar’s statements; however, his
offense level was enhanced for being a manager or supervisor because of her report that Movant had
employed her as his bookkeeper.

                                                 13
     2:16-cr-00780-MBS        Date Filed 02/08/21        Entry Number 935          Page 14 of 17




       “[W]here an ineffectiveness claim is based on counsel’s failure to file a motion to
       suppress[,] . . . it is enough to call into question counsel’s performance that an unfiled
       motion would have had ‘some substance.’ Tice [v. Johnson, 647 F.3d 87, 104 (4th
       Cir. 2011)]. And the prejudice prong in such cases has two distinct components, with
       the petitioner required to show both (1) that the motion was meritorious and likely
       would have been granted, and (2) a reasonable probability that granting the motion
       would have affected the outcome of his trial.”

Grueninger v. Director, 813 F.3d 517, 524-25 (4th Cir. 2016) (citing cases).

       Assuming for purposes of summary judgment that a motion to suppress would have had

“some substance,” the court cannot find that Movant was prejudiced by counsel’s alleged deficient

performance. As noted previously, the government informed the court that it was withdrawing a

motion for downward departure because Movant was not being truthful about Villar. After the

sentencing proceeding was continued, Movant withdrew his objection, and the government agreed

a variance would be acceptable. The choice to withdraw his objection netted Movant a 22-month

reduction in his sentence. The government also asserts that, even had counsel tested the

government’s case, Movant would not have been offered a more favorable plea agreement. In the

court’s view, Movant has not met his burden of proving that a motion to suppress would have been

granted on its merits, or a reasonable probability that granting the motion would have affected the

outcome of his case. Movant’s Ground Three is without merit.

D.     Ground Four

       Movant argues that counsel was ineffective for failing to make objections to the PSR.

Movant states that counsel failed to object to the drug quantity attributed to Movant in the PSR.

Movant asserts that most of the drugs attributed to him were obtained from statements by Villar to

law enforcement, and that no evidence exists to confirm the truthfulness of Villar’s statements.

According to Movant, had counsel fully investigated the case, counsel would have objected to drug


                                                  14
     2:16-cr-00780-MBS         Date Filed 02/08/21        Entry Number 935         Page 15 of 17




quantities, the gun enhancement, and the managerial role enhancement based on Villar’s allegedly

false statements regarding her employment by Movant.

        The court reiterates that 4,000 kilograms of methamphetamine attributed to Movant were

based on his own admissions to law enforcement. Movant has not offered a substantive argument

regarding the additional 2,000 kilograms reported by a confidential witness. The court further

reiterates that counsel objected to the designation of manager or supervisor and the firearm

enhancement in the PSR, but the objections were withdrawn with Movant’s consent at the sentencing

proceedings. Movant’s Ground Four is without merit.

E.      Ground Five

        Movant claims prosecutorial misconduct in violation of his Sixth Amendment rights.

Movant argues that the government failed to investigate the facts of the case, therefore allowing into

evidence a false statement by Villar. Movant states that he brought up the false evidence in open

court but was punished by the government withdrawing its motion to reduce Movant’s sentence.

        Claims of prosecutorial misconduct must be raised on direct appeal; otherwise the argument

is procedurally defaulted. Jones v. United States, Civil Action No. DKC 17-0835, Criminal No DKC

14-0176, 2018 WL 1069438, *4 (D. Md. Feb. 27, 2018) (citing Pruett v. Thompson, 996 F.2d 1560,

1565 (4th Cir. 1993)). Even if Movant had raised prosecutorial misconduct on direct review, he

cannot prevail. The test for reversible prosecutorial misconduct is comprised of two components:

(1) that the prosecutor’s conduct was improper, and (2) that such misconduct so prejudicially

affected the defendant’s substantial rights so as to deprive the defendant of a fair trial. United States

v. Mitchell, 1 F.3d 235, 241 (4th Cir. 1993) (quoting United States v. Brockington, 849 F.2d 872, 875

(4th Cir. 1988), overruled on other grounds by Bailey v. United States, 516 U.S. 137 (1995)).


                                                   15
     2:16-cr-00780-MBS         Date Filed 02/08/21       Entry Number 935         Page 16 of 17




         The court finds no support in the record for a finding that the government improperly relied

on Villar’s statements. The facts supporting her contention that she was Movant’s bookkeeper

include her knowledge of the drug ledger that was found in the vehicle in which Movant and Villar

were traveling on September 15, 2016 and her knowledge that Gross owed Movant money.

Movant’s Ground Four is without merit.

F.       Ground Five

         Movant states that his unawareness of the working of the judicial system, combined with

counsel’s allegedly defective performance, made it impossible to understand what he was pleading

to and the consequences of the plea. According to Movant, had he realized the full impact of his plea

and what exactly he was pleading to, he would have refused the plea agreement.

         Movant’s Ground Five essentially reasserts the arguments advanced in Grounds One through

Four. For the reasons set out hereinabove, the court concludes that Movant’s Ground Five is without

merit.

                                           CONCLUSION

         The government’s motion for summary judgment (ECF No. 914) is granted. Movant’s §

2255 motion (ECF No. 879) is denied and dismissed, with prejudice. Movant also filed a motion

to appoint counsel on March 11, 2020 (ECF No. 913). Movant’s motion is denied.

                             IV. CERTIFICATE OF APPEALABILITY

         A certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). A prisoner satisfies this standard by demonstrating

that reasonable jurists would find that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural ruling by the district court is likewise


                                                  16
    2:16-cr-00780-MBS          Date Filed 02/08/21      Entry Number 935       Page 17 of 17




debatable. Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Rose v. Lee, 252 F.3d 676, 683-84

(4th Cir.2001). The court concludes that Movant has not made the requisite showing. Accordingly,

the court denies a certificate of appealability.

       IT IS SO ORDERED.



                                               /s/ Margaret B. Seymour
                                               Senior United States District Judge


Columbia, South Carolina

February 8, 2021




                                                   17
